Citation Nr: 0707464	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-17 078	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than February 5, 
2003, for the award of a total disability rating for 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran retired from active duty in July 1991, with 20 
years service.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

The veteran currently receives VA compensation at the 
100 percent disability rating as he has been adjudicated to 
be unemployable on account of impairment due to his service-
connected disabilities.  This grant was assigned effective as 
of February 5, 2003, which represents the date that the VA 
received the veteran's claim for entitlement to service 
connection for depression.  After service connection for 
depression was granted, the veteran filed a claim for a total 
disability rating on the basis of unemployability in August 
2003.  

In granting the unemployability benefits, the RO assigned the 
earlier date of February 2003 on the theory that the 
disability rating assigned to the veteran's depression, when 
combined with the disability ratings assigned to his other 
service-connected disabilities, allowed him to meet the 
objective rating criteria set forth in 38 C.F.R. § 4.16(a).  
In the rating decision granting unemployability benefits, the 
RO adjudicator explained that although the evidence of record 
showed that the veteran was unemployable and in fact 
unemployed prior to February 2003, he was not shown to be 
unemployable due to service-connected disabilities, prior to 
the grant of service connection for depression.

During the January 2007 hearing on appeal, the veteran and 
his wife both testified that he had sought VA medical 
treatment at various times after his discharge from service, 
although he received most of his medical care through the 
military's Tri-Care system.  Currently, the claims file 
contains no VA treatment records.  Under some circumstances, 
VA medical records can be considered to be informal claims, 
thus supporting the award of an earlier effective date.  Any 
VA medical records are deemed to be constructively of record 
in proceedings before the Board and should be obtained prior 
to further review of the claims file.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Therefore, to ascertain whether 
there could be any VA medical records which are not currently 
associated with the veteran's claims file, but which could be 
interpreted as an informal claim to support the award of an 
earlier effective date, a remand is necessary to obtain all 
VA medical records pertaining to the veteran, dated prior to 
the current effective date of February 2003.

In his substantive appeal, filed in May 2005, the veteran 
asserts alternatively that an earlier effective date for his 
unemployability benefits is warranted because he had 
submitted copies of his Social Security records to the VA in 
March 2002, so that the VA was actually on notice as of March 
2002 of his unemployability, his depression and the 
relationship of his depression to service.  This theory of 
entitlement to an earlier effective date has not yet been 
addressed by the RO.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran at Little Rock and Fayetteville 
prior to February 2003, and associate all 
non-duplicative records with the claims 
file.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
addressing whether any VA treatment 
records constituted an informal claim for 
VA unemployability compensation and also 
whether the Social Security records 
submitted by the veteran should have 
supported the award of a total disability 
rating.  The veteran and his 
representative should then be given the 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


